In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-21-00118-CV
                               __________________


                          IN RE CODY NEIL TAYLOR

__________________________________________________________________

                           Original Proceeding
             317th District Court of Jefferson County, Texas
                      Trial Cause No. C-223,529-C
__________________________________________________________________

                          MEMORANDUM OPINION

      In a petition for a writ of mandamus, Cody Neil Taylor, Relator, argues that

in a suit for modification of the parent-child relationship the trial court abused its

discretion by temporarily ordering no contact between Relator and his child pending

the completion of a court-ordered custody evaluation. Because we conclude Taylor

has not shown that he is entitled to mandamus relief, we deny the petition.

      Generally, because no immediate appeal may be taken from temporary orders

in a suit affecting the parent-child relationship, mandamus is an appropriate remedy

if a trial court abuses its discretion in temporary visitation orders. See Little v.


                                          1
Daggett, 858 S.W.2d 368, 369 (Tex. 1993) (orig. proceeding). We must defer to the

trial court’s factual determinations that are supported by the record, but we may

correct a trial court’s failure to correctly analyze or apply the law. In re C.J.C., 603

S.W.3d 804, 811 (Tex. 2020) (orig. proceeding).

      An order that denies possession of a child to a parent “may not exceed those

that are required to protect the best interest of the child.” Tex. Fam. Code Ann. §

153.193. Taylor claims the testimony of the child’s mother and stepfather in a

hearing held on February 12, 2021, failed to establish that Taylor engaged in extreme

conduct that could justify a no-contact order. According to Taylor, any concerns

about his behavior could have been addressed by lesser restrictions, such as family

therapy or supervised visitation, and by enjoining Taylor from recording the child or

disparaging other family members in the child’s presence. The Real Party in Interest,

Heather Rose Tice, contends that the trial court had already imposed restrictions on

Taylor’s visitation following a temporary hearing held one year earlier. Tice argues

the trial court properly considered the expert testimony from the February 2020

hearing in addition to the witnesses’ descriptions of the child’s extreme anxiety

following her recent visits with her father, and she contends the record supports the

findings of the trial court in the temporary orders.

      We must defer to the trial court’s factual determinations that are supported by

the record, and we find support in the record for the trial court’s findings. We also

                                           2
note that the trial court will reconsider the temporary orders when the court-

appointed expert completes the custody evaluation.

      After examining and fully considering the petition for writ of mandamus, the

response filed by the Real Party in Interest, and the applicable law, we conclude that

Relator has not shown himself entitled to mandamus relief. Accordingly, we deny

the petition for writ of mandamus. See Tex. R. App. P. 52.8(a).

      PETITION DENIED.

                                                           PER CURIAM

Submitted on June 10, 2021
Opinion Delivered July 15, 2021

Before Golemon, C.J., Kreger and Johnson, JJ.




                                          3